DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 1.	Claims 1-3, and 8 were previously pending consideration.  Per the received amendment, claim 1 has been amended and claims 2-3 and 8 have been cancelled. 


Claim Status
2.	Claim 1 is currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks

5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.


8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Response to Arguments
Applicant's arguments filed on March 31, 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Even though the claim that is newly presented is a “new” claim, arguments must still be presented in regards to cited prior art references and describe how the new claim differentiates from the references. 

The Applicant argues that the Cited Prior Art (CPA), Metzger et al. (U.S. Patent Pub. No. US 2007/0079140) in view of Logvinov et al. (U.S. Patent Pub. No. US 2015/0382274) in view of Nordholt et al. (U.S. Patent Pub. No. US 2016/032811), does not disclose the new limitation of “which will enable a manual or automatic selection of one or more possible attributes of the encryption.”  However, the . 


Claim Objections
Claim 1 is objected to because of the following informalities: 
1.	There are multiple sentences and instances were examples are given for terms.  The claims are not written in the recommended format.  A sample claim will be provided for guidance.  The sample claim is for guidance and does not mean that the sample claim is allowable over the prior art.  Appropriate correction is required.





Claim 1:
	A method of OpenSSL encryption and encoding and OpenSSL decoding and decrypting comprising:
	encryption comprising: 
manually selecting, by a user, OpenSSL encryption attributes, wherein the encryption attributes comprise an algorithm, a bitrate and a mode;
		based upon the selected algorithm, bitrate and mode, providing a security hash and generating an initialization vector (IV) size;  
generating an IV from a random value and the previously generated IV size;
		using the encryption attributes, the security hash and the IV to encrypt data; 
	encoding the encrypted data using a base64 or hexadecimal encoding function;
	decoding the encoded encrypted data based on the previously selected encoding function; 
	decryption comprising:
		providing the attributes to the decryption function;
		providing the security hash to the decryption function;
		providing the decoded encrypted data to the decryption function;
		decrypting the decoded encrypted data using the IV, the provided attributes, and the provided security hash. 
	
	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger et al. (U.S. Patent Pub. No. US 2007/0079140) in view of Logvinov et al. (U.S. Patent Pub. No. US 2015/0382274) in view of Nordholt et al. (U.S. Patent Pub. No. US 2016/032811).

Regarding claim 1, Metzger discloses:
A method comprising:
a.  encrypting or encrypting and encoding (paragraph 0010:  converting data into an encrypted format);
b.  decrypting or decoding and decrypting (paragraph 0020:  decryption of data);
which will enable the manual selection of all possible attributes of the encryption securely by generating ‘IV or Initialization Vector’ based on ‘IVsize’ which is pre-generated depending on the ‘algorithm-bitrate-mode’ attribute set and thereby supplying the variables ‘Algorithm-Bitrate-Mode’, ‘Securityhash’ Initialization Vector or IV’ to the encryption function (paragraph 0030:  the user may be allowed to select the encryption algorithm, mode, initialization vector, and padding).

	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and Logvinov to allow the user to establish the bit rate which would achieve a higher level of security (Nordholt:  paragraph 0108).
Metzger does not explicitly disclose setting the security hash.  In an analogous art, Logvinov discloses allowing a user to set security attributes including what type of IV is used, and which hash functions are supported (Loginov:  paragraphs 0148-0150).  Though Metzger is silent on the supplying of the hash function, it is obvious that once the algorithm is set that the supported hash functions would also be supplied. It would have been obvious to one of ordinary skill in the art to supply the hash function so that data integrity can be checked (Logvinov:  paragraph 0148).
	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and 
Metzger does not explicitly disclose setting the security hash.  In an analogous art, Logvinov discloses allowing a user to set security attributes including what type of IV is used, and which hash functions are supported (Loginov:  paragraphs 0148-0150).  Though Metzger is silent on the supplying of the hash function, it is obvious that once the algorithm is set that the supported hash functions would also be supplied. It would have been obvious to one of ordinary skill in the art to supply the hash function so that data integrity can be checked (Logvinov:  paragraph 0148).
	Furthermore, the combination of Metzger and Logvinov do not explicitly disclose a bitrate.  Though this was not explicitly claimed in the claim, the Examiner will assume that the Applicant intended to have bitrate as a parameter.  In an analogous art, Nordholt discloses a SSL/TLS session establishment wherein multiple bit-rates can be established (Nordholt:  paragraph 0108).  It would have been obvious to one of ordinary skill in the art to incorporate bitrate into the system of Metzger and Logvinov to allow the user to establish the bit rate which would achieve a higher level of security (Nordholt:  paragraph 0108).  Furthermore, Metzger discloses:
	a.  While the attributes are open the attribute values (input variables) should be able to produce an Initialization Vector size (paragraph 0030:  an IV is selected which also requires a size);
an IV is selected); and
	e.  The open attribute values (input variables) should be able to support Decryption and Decoding (paragraph 0020:  decryption of data). 
Metzger does not explicitly disclose that the encrypted data is encoded and decoded in both base64 and hexadecimal. In an analogous art, Nix discloses that encrypted data is processed using algorithms and then the encrypted data could be transmitted as binary, hexadecimal, base64 or other encoding rules (Nix:  paragraph 0250).  It would have been obvious to one of ordinary skill in the art to employ the encoding mechanisms of Nix in the system of Metzger-Logvinov-Nordholt so that proper utilization of the bandwidth can be realized (Nix:  paragraph 0250).  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
11/16/2021Primary Examiner, Art Unit 3649